Title: To James Madison from Richard Henry Lee, 30 May 1785
From: Lee, Richard Henry
To: Madison, James


Dear Sir,
New York May the 30th 1785
Two days ago, and not sooner, your favor of March the 20th was deliverd to me, so that you find it has been more than two months travelling thus far. It seems to me that our Assembly were influenced more by the letter than the spirit of the Confederation. The consequence will certainly be, if our meetings are slow as usual, that Virginia will be unrepresented for some time after the federal year commences. Tho no great mischief arises from this, the appearance is not so handsome as it should be; besides that it partakes too much of that too common inattention to the great Council of the U. S. upon the wise conduct of which so much depends.
I am very happy to see by the Newspapers that the business of opening Potomac goes on so well. Tis certainly an object of great consequence to extend our internal navigation. Concerning James river I have heard nothing. When I was in our Assembly it appeard to me rather to be the wish, than otherwise, that Kentucky should apply for separation. And I should suppose that if, when they found themselves compitent to the business of Self Government, they properly applied to our Assembly, no good objection could be made to a separation. For they have, & will remain for a long time, if not always, more expence than profit to the rest of the country. Washington County seems to be stimulated by a troublesome person who for self aggrandisement appears willg: to dismember that part also, & join with the Revolters from N. Carolina. This last seems to merit the wise & firm attention of Government & the Legislature. We have, after much debate indeed, & great waste of time, at last pass’d an Ordinance for disposing of such part of the Lands N. W of the Ohio as belongs to the U. S. & have been purchased of the Indians. If this proves agreeable to the public, it will extinguish about 10 Millions of the pub debt. And the remaining lands, going southward to the Mississippi, will nearly discharge all the domestic debt. Besides the probable prospect that we have of considerable cessions from N & S. Carolina & Georgia. This Source does indeed deserve our warmest cultivation as it seems to be almost the only one that we have for discharging our oppressive debt. Dr. Franklin has leave to retire. Mr. Jefferson remains in France. And Mr. J. Adams is sent to London. If the Court of this last country is sincere, we may expect an amicable & easy settlement of existing differences between us. The Minister (Mr. Pitt) does appear willing to be liberal in Commercial regulations, but the avaricious spirit of Commerce that is so great every where, but which in England has ever been excessive, opposes his views. And so we find it is in France, for the Marquis de La Fayette writes that the advantages already granted us are most violently exclaimed against by the Trading people of the Kingdom. Mr. Gardoque (who calls himself Plenepotentiary Charged with Affairs is arrived at Phila. and we expect him soon here. So that we shall quickly know whether he can or will do any thing conclusive concerning the Navigation of Mississippi. He reports a great scarcity of provisions at the Havannah, but yet we dont hear of the ports of that Island being opened to us for supply. It is reported that the frigate which brought him is taking in flower. The American enterprise has been well markt by a short and successful Voyage made from hence to Canton in China. The Chinese were kind to our people and glad to see a new source of Commerce opened to them from a New People, as they called us. The Europeans there were civil but astonished at the rapidity of our movements, especially the English. I fear that our Countrymen will overdo this business. For now there appears every where a Rage for East India Voyages. So that the variety of means may defeat the Attainment of the concurrent end—A regulated & useful commerce with that part of the World. It seems very questionable now whether Congress will adjourn or not this Year—if they do, it will not be until late in August. Inattention, Sickness, and a variety of causes occasion business to go on very slowly. I …
